Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8, 11, 14-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites in part, “receiving the first micro-pool as an empty micro-pool”.  The term “empty micro-pool” is not well-known in the art, and the claims do not define the term.  The specification, on paragraphs [0084]-[0085], describes receiving an empty-micro pool from the server but does not further define a “empty micro-pool.”  It is not clear what information is required and received by receiving the first micro-pool as an empty-micro pool.   Furthermore, since claim 1 recites “the first micro-pool having a first subset of IP addresses,” it is not clear whether the received micro-pool of claim 7 comprises the first subset of IP addresses.  If the received micro-pool is empty, then it is not clear not what information is received. 
Claims 8, 14, and 15 also recites “receiving the first micro-pool as an empty micro-pool” and are rejected for the same reasons as claim 7.
Regarding claim 11, there is insufficient antecedent basis for “the general pool of IP addresses.”
Regarding claim 15, the claim recites the condition, “when a remaining portion of the first set of IP addresses in the first micro-pool have been combined with IP addresses in another micro-pool assigned to the first server.”  It is not clear whether the system of 11 makes the determination that “a remaining portion of the first set of IP addresses in the first micro-pool have been combined with IP addresses in another micro-pool assigned to the first server.”  If the system does not make the determination, the condition does not further limit the system of claim 11 by function and/or structure and does not have patentable weight to the claims.
Regarding claim 18, the claim recites in part, “based on detecting an overload condition, causing a first server to delay responding to requests received from a computing device to enable the second server to provide an IP address from the second set of IP addresses to the computing device.” The claim recites “to enable” as an intended result of the first server delaying a response to requests and does not recite a positive step of the second server actually providing an IP address from the second set of IP addresses to the computing device.   As such, it is not clear whether the second server providing an IP address from the second set of IP addresses to the computing device is part of the claimed invention.  The scope of the claim is not clear.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 2111.04 states in part,
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.

Claim 7 comprises a contingent limitation having the condition, “when the first set of IP addresses in the first micro-pool have been assigned to various computing devices”.  The claim does not require the condition happening, and therefore, the step of the claim, “receiving the first micro-pool as an empty micro-pool from the first server” is not required by the broadest reasonable interpretation of the claim.  Therefore, the claim does not require any step and does not further limit claim 1.  
Claim 8 also comprises a contingent limitation having the condition, “when a remaining portion of the first set of IP addresses in the first micro-pool have been combined with IP addresses in another micro-pool assigned to the first server” and is rejected under a similar rationale as claim7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by X et al. US Patent Publication No. 2020/0186494 (“X”).  

Regarding claim 11, X teaches a system, comprising: 
a processor; and a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising (abstract: processor… execute a pool manager.  para. [0131]): 
assigning a first micro-pool to a first server and a second micro-pool to a second server, the first micro-pool having a first set of internet protocol (IP) addresses from a pool of IP addresses and the second micro-pool having a second set of IP addresses from the generated pool of IP addresses (para. [0020] DHCP servers 16 may each maintain access to an address pool…. for use by a particular DHCP clients.  para. [0028] configured with a block of contiguous network addresses from a larger address space.  para. [0116] DHCP server 16A… distribute this available of network addresses.  para. [0117] assign a second block of network addresses to DHCP server 16N).
monitoring a status of the first micro-pool and the second micro-pool; and assigning the first server another micro-pool based, at least in part, on the monitored status of the first micro-pool (para. [0034] network address manager 26… allocate additional blocks of network addresses from the overall address space to DHCP servers 16A and/or 16N.  indicate that a number of available network addresses is at or below a low available address (LAA) threshold.  allocate an additional block of network addresses to the DHCP servers 16A and/or 16N.  para. [0118] obtain data indicating a number of network addresses available for allocation from the first and second blocks of network addresses).  

Regarding claim 12, X teaches the system of claim 11, wherein the another micro-pool includes another set of IP addresses from the pool of IP addresses (para. [0034] network address manager 26… allocate additional blocks of network addresses from the overall address space to DHCP servers 16A and/or 16N.  allocate an additional block of network addresses to the DHCP servers 16A and/or 16N.  para. [0120] allocate an additional block of network addresses to DHCP servers).

Regarding claim 13, X teaches the system of claim 11, wherein the monitored status is a number of available IP addresses remaining in the first micro-pool (para. [0034] indicate that a number of available network addresses is at or below a low available address (LAA) threshold.  allocate an additional block of network addresses to the DHCP servers 16A and/or 16N.  para. [0118] obtain data indicating a number of network addresses available for allocation from the first and second blocks of network addresses).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over X et al. US Patent Publication No. 2020/0186494 (“X”) in view of Meng et al. US Patent Publication No. 2021/0119965 (“Meng”).

Regarding claim 1, X teaches a method, comprising: 
generating a first micro-pool and a second micro-pool from a pool of internet protocol (IP) addresses, the first micro-pool having a first set of IP addresses from the pool of IP addresses and the second micro-pool having a second set of IP addresses from the pool of IP addresses (para. [0020] DHCP servers 16 may each maintain access to an address pool.  para. [0028] configured with a block of contiguous network addresses from a larger address space); 
assigning the first micro-pool to a first server (para. [0020] DHCP servers 16 may each maintain access to an address pool…. for use by a particular DHCP clients. para. [0116] DHCP server 16A… distribute this available of network addresses.); 
assigning the second micro-pool to a second server (para. [0020] DHCP servers 16 may each maintain access to an address pool…. for use by a particular DHCP clients. para. [0117] assign a second block of network addresses to DHCP server 16N); 
monitoring a request from a computing device, the request including a request for an IP address and causing the first server to respond with a first IP address from the first set of IP addresses in the first micro-pool (para. [0020] DHCP servers 16 may each maintain access to an address pool…. for use by a particular DHCP clients.  para. [0021] DHCP clients… request as a client to HDCP servers… L3 network addresses); and 
updating a status of one of the first micro-pool or the second micro-pool based, at least in part, on the computing device selecting the first IP address (para. [0034] indicate that a number of available network addresses is at or below a low available address (LAA) threshold.  allocate an additional block of network addresses to the DHCP servers 16A and/or 16N.  para. [0118] obtain data indicating a number of network addresses available for allocation from the first and second blocks of network addresses).
X does not teach causing the second server to respond with a second IP address from the second set of IP addresses in the second micro-pool and the computing device selecting either the first IP address or the second IP address.
Meng teaches monitoring a request from a computing device, the request including a request for an IP address and causing the first server to respond with a first IP address from the first set of IP addresses in the first micro-pool and causing the second server to respond with a second IP address from the second set of IP addresses in the second micro-pool (fig. 1.  see DHCP OFFER by server A and server B.  para. [0033] DHCP-DISCOVER packet.  para. [0034] para. [0034], [0036] available IP address resources in a local address pool.  DHCP server A and the DHCP server B each returns a DHCP-OFFER packet to the client); and updating a status of one of the first micro-pool or the second micro-pool based on the computing device selecting either the first IP address or the second IP address (para. [0035] client processes the first received DHCP-OFFER packet.  client selects an IP address assigned by the DHCP server B as the IP address of the client.  para. [0050] status information of each IP address in the address pool of the DHCP server is recorded in the list of IP addresses).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified X with Meng’s disclosure of providing a request to a plurality of DHCP servers and enabling the client to select an IP address from one of the DHCP servers and for the updating the status of X to be based on the client’s selection of the IP address.  One of ordinary skill in the art would have been motivated to do so for benefits of improving the likelihood that a client is provided with an IP address and providing updating on the number of addresses available based on the client’s selection of an IP address. 

Regarding claim 2, X in view of Meng teach the method of claim 1, further comprising assigning the first server another micro-pool in response to a micro-pool request being received from the first server (X: para. [0095] NAM proxy 62 executing on BNG 13A.  when free/available addresses are reaching the low watermark threshold… request to network address manager 26 for more addresses).

Regarding claim 3, X in view of Meng teach the method of claim 2, wherein the another micro-pool includes another set of IP addresses from the pool of IP addresses (X: para. [0034] allocate an additional block of network addresses to the DHCP servers 16A and/or 16N.  para. [0120] network address manager 26… allocate an additional block of network addresses to the DHCP servers).

 	Regarding claim 4, X in view of Meng teach the method of claim 1, further comprising assigning the first server another micro-pool based, at least in part, on a monitored status of the first micro-pool (X: para. [0034] indicate that a number of available network addresses is at or below a low available address (LAA) threshold.  allocate an additional block of network addresses to the DHCP servers 16A and/or 16N.  para. [0118] obtain data indicating a number of network addresses available for allocation from the first and second blocks of network addresses).

	Regarding claim 5, X in view of Meng teach the method of claim 4, wherein the monitored status is a number of available IP addresses remaining in the first micro-pool (X: para. [0034] number of available network addresses is at or below a low available address (LAA) threshold. para. [0118] obtain data indicating a number of network addresses available for allocation from the first and second blocks of network addresses).

Regarding claim 6, X in view of Meng teach the method of claim 4, wherein the another micro-pool includes another set of IP addresses from the pool of IP addresses (X: para. [0034] allocate an additional block of network addresses to the DHCP servers 16A and/or 16N.  para. [0120] network address manager 26… allocate an additional block of network addresses to the DHCP servers).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over X in view of Meng and Gillon et al. US Patent Publication No. 2021/0288917 (“Gillon”).

Regarding claim 7, X in view of Meng teach the method of claim 1, further comprising receiving the first micro-pool from the first server when the first set of IP addresses in the first micro-pool have been assigned to various computing devices (X: para. [0033] obtain data indicating a number of network addresses available for assignment.  para. [0034] indicate that a number of available network addresses is at or below a low available address (LAA) threshold).  X does not disclose determining there are no addresses available for assignment, an empty micro-pool.
Gillon discloses determining that are no address available for assignment (para. [0128] master DHCP server 1270 has pre-allocated a subset of addresses to be managed.  slave DHCP server 1260 can check to determine if any of the pre-allocated addresses are available.  if there are no more addresses available at step 1025… having the slave DHCP server 1260 contact the master DHCP server 1270 to obtain additional addresses).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified X with Gillon’s disclosure of determining that are no addresses available and for the manager of X to receive data indicating that there are no addresses.  One of ordinary skill in the art would have been motivated to do so in order to have provided additional addresses to the DHCP servers.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over X in view of Meng and Qi et al. US Patent Publication No. 2019/0386884 (“Qi”).

Regarding claim 9, X does not teach the method of claim 1, further comprising causing the first server to delay responding to the request from the computing device based, at least in part, on an overload condition being detected.
Qi teaches causing a first server to delay responding to a request from a computing device based, at least in part, on an overload condition being detected (para. [0032] anticipated overload state has been reached.  para. [0033] generates… a “retry-after-delay” response… indicating that the client 202 should reattempt the request after some delay time).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified X with Qi’s disclosure of causing a first server to delay responding to the request from the computing device based on an overload condition being detected.  One of ordinary skill in the art would have been motivated to do so for benefits of providing time for the server to process received requests and prevent further overloading of the server.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over X in view of Meng and Fuchs et al. US Patent Publication No. 2008/0285496 (“Fuchs”).

Regarding claim 10, X does not teach the method of claim 1, further comprising causing the first server to ignore the request from the computing device based, at least in part, on an overload condition being detected.
Fuchs teaches causing a first server to ignore a request from the computing device based, at least in part, on an overload condition being detected. (para. [0127] load on server 30 is too high, server 30 optionally ignores requests for the file from one or more of the mobile stations).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified X with Fuchs’ disclosure of causing a first server to delay responding to the request from the computing device based, at least in part, on an overload condition being detected.  One of ordinary skill in the art would have been motivated to do so for benefits of reducing the load of the server (para. [0127]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over X in view of Gillon et al. US Patent Publication No. 2021/0288917 (“Gillon”).

Regarding claim 14, X in view of Meng teach the system of claim 11, further comprising instructions for receiving the first micro-pool from the first server when the first set of IP addresses in the first micro-pool have been assigned to various computing devices (X: para. [0033] obtain data indicating a number of network addresses available for assignment.  para. [0034] indicate that a number of available network addresses is at or below a low available address (LAA) threshold).  X does not expressly disclose determining there are no addresses available for assignment, an empty micro-pool.
Gillon discloses determining that are no address available for assignment (para. [0128] master DHCP server 1270 has pre-allocated a subset of addresses to be managed.  slave DHCP server 1260 can check to determine if any of the pre-allocated addresses are available.  if there are no more addresses available at step 1025… having the slave DHCP server 1260 contact the master DHCP server 1270 to obtain additional addresses).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified X with Gillon’s disclosure of determining that are no addresses available and for the manager of to receive data indicating that there are no addresses.  One of ordinary skill in the art would have been motivated to do so in order to have provided additional addresses to the DHCP servers.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over X in view of Qi et al. US Patent Publication No. 2019/0386884 (“Qi”).

Regarding claim 16, X does not teach the system of claim 11, further comprising instructions for causing the first server to delay responding to a request from a computing device based, at least in part, on an overload condition being detected.
Qi teaches causing a first server to delay responding to a request from a computing device based, at least in part, on an overload condition being detected (para. [0032] anticipated overload state has been reached.  para. [0033] generates… a “retry-after-delay” response… indicating that the client 202 should reattempt the request after some delay time).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified X with Qi’s disclosure of causing a first server to delay responding to the request from a computing device based on an overload condition being detected.  One of ordinary skill in the art would have been motivated to do so for benefits of providing time for the server to process received requests and preventing further overloading of the server.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over X in view of Fuchs et al. US Patent Publication No. 2008/0285496 (“Fuchs”)

Regarding claim 17, X does not teach the system of claim 11, further comprising causing the first server to ignore a request from a computing device based, at least in part, on an overload condition being detected.
Fuchs teaches causing a first server to ignore the request from a computing device based, at least in part, on an overload condition being detected. (para. [0127] load on server 30 is too high, server 30 optionally ignores requests for the file from one or more of the mobile stations).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified X with Fuchs’ disclosure of causing a first server to delay responding to the request from the computing device based, at least in part, on an overload condition being detected.  One of ordinary skill in the art would have been motivated to do so for benefits of reducing the load of the server (para. [0127]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over X et al. US Patent Publication No. 2020/0186494 (“X”) in view of Qi et al. US Patent Publication No. 2019/0386884 (“Qi”) and Meng et al. US Patent Publication No. 2021/0119965 (“Meng”).

Regarding claim 18, X teaches a method, comprising: 
monitoring a status of a first server and a second server, the first server being assigned a first micro-pool and the second server being assigned a second micro-pool, the first micro-pool having a first set of internet protocol (IP) addresses from a pool of IP addresses and the second micro-pool having a second set of IP addresses from the pool of IP addresses (para. [0034] network address manager 26… allocate additional blocks of network addresses from the overall address space to DHCP servers 16A and/or 16N.  indicate that a number of available network addresses is at or below a low available address (LAA) threshold.  para. [0118] obtain data indicating a number of network addresses available for allocation from the first and second blocks of network addresses).
X does not teach: 
detecting an overload condition associated with the first server; and 
based on detecting the overload condition, causing the first server to delay responding to requests received from a computing device to enable the second server to provide an IP address from the second set of IP addresses to the computing device.
Qi teaches detecting an overload condition associated with a first server; and based on detecting an overload condition, causing the first server to delay responding to requests received from a computing device (para. [0032] anticipated overload state has been reached.  para. [0033] generates… a “retry-after-delay” response… indicating that the client 202 should reattempt the request after some delay time).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified X with Qi’s disclosure with causing a server to delay responding to requests received from a computing device based on detecting an overload condition.  One of ordinary skill in the art would have been motivated to do so for benefits of providing time for the server to process received requests and prevent further overloading of the server.
Meng discloses a first server to respond with a first IP address from a first set of IP addresses in a first micro-pool and causing a second server to respond with a second IP address from a second set of IP addresses in the second micro-pool (fig. 1.  see DHCP OFFER by server A and server B.  para. [0033] DHCP-DISCOVER packet.  para. [0034] DHCP server A and the DHCP server B each returns a DHCP-OFFER packet to the client).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified X and Qi with Meng’s disclosure such that a plurality of DHCP server receive a request from the client and are able to respond to request from the client.  One of ordinary skill in the art would have been motivated to do so in order to have improved the likelihood that a client is provide with an address, and when a server delays responding to a request as disclosed by Qi, Meng’s disclosure would have enabled another server to provide an IP address.

Regarding claim 19, X in view of Qi and Meng teach the method of claim 18, further comprising assigning the second server another micro-pool based, at least in part, on a monitored status of the second micro-pool (X: para. [0034] network address manager 26… allocate additional blocks of network addresses from the overall address space to DHCP servers 16A and/or 16N.  indicate that a number of available network addresses is at or below a low available address (LAA) threshold.  allocate an additional block of network addresses to the DHCP servers 16A and/or 16N.  para. [0118] obtain data indicating a number of network addresses available for allocation from the first and second blocks of network addresses).

Regarding claim 20, X in view of Qi and Meng teach the method of claim 18, wherein a size of the first micro-pool and the second micro-pool is configurable (X:  para. [0028] configured with a block of contiguous network addresses from a larger address space.  para. [0030] assign a first block of network addresses.  para. [0032] assign a second block of network addresses to HDCP server 16N.   para. [0033] dynamically manage a size of the first block of network addresses and a size of the second block of network addresses.  Meng: para. [0034] DHCP server A, local address pool).

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Bedare et al. US Patent Publication No. 2011/0238793 (para. [0041] when shared pool managers 28 detects that the respective one of local DHCP servers 30 no longer has any addresses available for allocation, shared pool managers 28 automatically reconfigures local DHCP servers 30 to expand the number of IP addresses that can be allocated).

Bajic US Patent Publication No. 2007/0002833 (para. [0092] IP address assignment module 232 handles a pool of IP addresses for each IP subnet 210, 220.  different sub-pool of IP addresses can be assigned for each subnet.  assigns IP addresses from pool of IP addresses not overlapping with other pools of IP addresses used by external DHCP servers 211, 221)

Johnsson et al. US Patent Publication No. 2011/0282998 (para. [0001] dynamic allocation of a pool of network addresses to a network node that has a server… distribution and management of network addresses to nodes.  para. [0039] each server is provided with at least one pool of network addresses. para. [0088] message containing information and an address pool.  para. [0092] when the server X needs to add more addresses to its pool… message asking for such addresses to server Y).  

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445